767 So. 2d 45 (2000)
Ina Garrett JONES
v.
LIBERTY MUTUAL FIRE INSURANCE COMPANY, KLLM, Inc., U-Haul, Inc. and John Doe.
No. 99-C-2990.
Court of Appeal of Louisiana, Fourth Circuit.
February 18, 2000.
Kenneth B. Krobert, Borrello, Huber & Dubuclet, Metairie, Counsel for Defendant-Relator.
Mark W. Smith, Metairie, Counsel for Plaintiff-Respondent.
Court composed of Judge JOAN BERNARD ARMSTRONG, Judge MIRIAM G. WALTZER and Judge MICHAEL E. KIRBY.
ARMSTRONG, J.
The writ application is denied. The decision of the trial court is correct. The UM coverage provision of the insurance policy at issue states that an uninsured motor vehicle includes a hit-and-run vehicle whose operator or owner cannot be identified. Neither the plaintiff nor the defendant, despite undertaking discovery over a period of a year and a half, has been able to identify the operator or owner of the hit-and-run vehicle. Furthermore, La.R.S. 22:1406 D(6) provides that, if the Department of Public Safety and Corrections provides an affidavit that it has not and cannot make an inquiry regarding insurance on the vehicle in question, then that is prima facie proof of the uninsured status of the vehicle in question so as to shift the burden of proof to the UM carrier. Such an affidavit was supplied in this case.
There has been ample opportunity for discovery in this case and adequate attempts to identify the operator or owner of the hit-and-run vehicle. The trial court was correct in ruling as to the uninsured status of the hit-and run vehicle.
WRIT DENIED.